          Case 2:20-cv-03646-JHS Document 13 Filed 06/14/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CLEAN AIR COUNCIL,                           :
                                             :
       Plaintiff,                            :
                                             :
               v.                            :
                                             :       CIVIL ACTION NO. 20-3646 (JHS)
FEDERAL ENERGY REGULATORY                    :
COMMISSION,                                  :
                                             :
       Defendant.                            :

                        STIPULATION SEEKING ADDITIONAL TIME
                    FOR DEFENDANT TO RESPOND TO THE COMPLAINT


1. Plaintiff’s complaint is brought pursuant to the Freedom of Information Act, (“FOIA”), 5

   U.S.C. § 552 et. seq, and concerns a FOIA request submitted to the Federal Energy

   Regulatory Commission (“FERC”) on February 14, 2020.

2. FERC has responded to plaintiff’s FOIA request and produced responsive material.

3. FERC’s deadline to answer or otherwise respond to the complaint is June 14, 2021.

4. The parties are in settlement discussions to resolve this matter. Accordingly, FERC

   respectfully requests additional time – up to and including June 30, 2021 – to answer or

   otherwise respond to the complaint. Plaintiff does not object to this request.


Date: June 14, 2021                                 Respectfully submitted,


/s/ Alex Bomstein                                   /s/ Eric D. Gill
Alex Bomstein, Esq.                                 Eric D. Gill
Clean Air Council                                   Assistant United States Attorney
135 South 19th Street, Suite 300                    United States Attorney’s Office
Philadelphia, PA 19103                              615 Chestnut Street, Suite 1250
                                                    Philadelphia, PA 19106

Attorneys for Plaintiff                             Attorneys for FERC
       Case 2:20-cv-03646-JHS Document 13 Filed 06/14/21 Page 2 of 2




SO APPROVED BY THE COURT this __________ day of ______________                  , 2021




                                          HONORABLE JOEL H. SLOMSKY
                                          Judge, United States District Court




                                      2
